STATE OF LOUISIANA

              COURT OF APPEAL, FIRST CIRCUIT

FRANK RABORN                                                               NO.    2022 CW      0232

VERSUS

JEFFREY R.          ALBEA,    M.D.,                                              APRIL   1,    2022
SHAWN    G.    DUNN,     M.D.,       THE
NEUROMEDICAL          CENTER ( A
PROFESSIONAL MEDICAL
CORPORATION)          EBI,    LP AND
SYNTHES       USA    SALES,    LIMITED
LIABILITY COMPANY



In Re:          Jeffrey        R.     Albea,    M. D.    and    The     Neuromedical          Center,
                A.P.M.C.,            applying       for        supervisory         writs,        19th
                Judicial        District        Court,    Parish      of    East    Baton      Rouge,
                No.    583,675.



BEFORE:        McCLENDON,            THERIOT,    AND WELCH,       JJ.


        WRIT    DENIED.       The     criteria    set     forth   in Herlitz Construction
Company,       Inc.    v.    Hotel         Investors    of New    Iberia,        Inc.,   396    So.2d
878 (   La.    1981) (    per curiam)          are not met.


                                                  MRT
                                                  JEW



        Mcclendon,            J. '     dissents         and     would       grant        the     writ
application.




COURT    OF APPEAL,          FIRST CIRCUIT




         PUTY       CLERK OF COURT
              FOR THE     COURT